Exhibit 10-M-1
 
 
FORD MOTOR COMPANY DEFERRED COMPENSATION PLAN
 
Suspension of Open Enrollment


On December 9, 2009, the Compensation Committee of the Company’s Board of
Directors approved the suspension of open enrollment under the Company’s
Deferred Compensation Plan during June 2010 and beyond due to low program
participation and high administrative complexity.  This action does not affect
those employees who elected to defer during June 2009.  Such deferrals will
continue to be processed in accordance with the Plan.
 